Smith, C. J.,
delivered the opinion of the court.
1. We are of the opinion that the limitation provided by chapter 85, Laws of 1916, on the amount of taxes that boards of supervisors may levy does not include taxes levied in order to raise revenue with which to discharge debts incurred by such boards under sections 331 and 334, Code of 1906; for it is hardly possible that by the general language there used the legislature intended to withdraw from such boards the power to provide for the payment of debts which they had lawfully incurred.
2. The two-mills road tax is valid, under section 4469 of the Code, provided the roads of Grenada county were being worked by contract in accordance with section 4465 of the Code; and until the contrary appears, we must presume that they were being so worked.

Affirmed.